As filed with the Securities and Exchange Commission May 4, 2010 1933 Act File No. 033-11387 1940 Act File No. 811-04984 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [] Post-Effective Amendment No. 87 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 86 [ X ] (Check appropriate box or boxes.) AMERICAN BEACON FUNDS (Exact Name of Registrant as Specified in Charter) 4151 Amon Carter Boulevard, MD 2450 Fort Worth, Texas76155 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (817) 391-6100 Gene L. Needles, Jr., President 4151 Amon Carter Boulevard MD 2450 Fort Worth, Texas76155 (Name and Address of Agent for Service) With copies to: Francine J. Rosenberger, Esq. K&L Gates LLP 1treet, NW Washington, D.C. 20006-1601 It is proposed that this filing will become effective (check appropriate box) [X] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. AMERICAN BEACON FUNDS CONTENTS OF REGISTRATION STATEMENT This registration statement is comprised of the following: Cover Sheet Contents of Registration Statement Combined Prospectus for the Institutional Class, Y Class, Investor Class, Advisor Class and Retirement Class shares of the following American Beacon Funds: Balanced Fund, Large Cap Value Fund, Large Cap Growth Fund, Mid-Cap Value Fund, Small Cap Value Fund, International Equity Fund, Emerging Markets Fund, High Yield Bond Fund, Retirement Income and Appreciation Fund, Intermediate Bond Fund, Short-Term Bond Fund, and Treasury Inflation Protected Securities Fund Combined Prospectus for the AMR Class shares of the following American Beacon Funds: Balanced Fund, Large Cap Value Fund, Large Cap Growth Fund, Mid-Cap Value Fund, Small Cap Value Fund, International Equity Fund, Emerging Markets Fund and High Yield Bond Fund Combined Statement of Additional Information for the AMR Class, Institutional Class, Y Class, Investor Class, Advisor Class and Retirement Class shares of the following American Beacon Funds: Balanced Fund, Large Cap Value Fund, Large Cap Growth Fund, Mid-Cap Value Fund, Small Cap Value Fund, International Equity Fund, Emerging Markets Fund, High Yield Bond Fund, Retirement Income and Appreciation Fund, Intermediate Bond Fund, Short-Term Bond Fund, and Treasury Inflation Protected Securities Fund Part C Signature Page Exhibits (AMERICAN BEACON FUNDS LOGO) PROSPECTUS March 1, 2010, (as amended May 4, 2010) Balanced Fund INSTITUTIONAL CLASS [AADBX] Y CLASS [ACBYX] INVESTOR CLASS [AABPX] ADVISOR CLASS [ABLSX] Large Cap Value Fund INSTITUTIONAL CLASS [AADEX] Y CLASS [ABLYX] INVESTOR CLASS [AAGPX] ADVISOR CLASS [AVASX] RETIREMENT CLASS [ALCRX] Large Cap Growth Fund INSTITUTIONAL CLASS [ALCGX] Y CLASS [ACLYX] Mid-Cap Value Fund INSTITUTIONAL CLASS [AACIX] Y CLASS [ACMYX] INVESTOR CLASS [AMPAX] ADVISOR CLASS [AMCSX] Small Cap Value Fund INSTITUTIONAL CLASS [AVFIX] Y CLASS [ABSYX] INVESTOR CLASS [AVPAX] ADVISOR CLASS [AASSX] RETIREMENT CLASS [ASCVX] International Equity Fund INSTITUTIONAL CLASS [AAIEX] Y CLASS [ABEYX] INVESTOR CLASS [AAIPX] ADVISOR CLASS [AAISX] RETIREMENT CLASS [ABIRX] Emerging Markets Fund INSTITUTIONAL CLASS [AEMFX] Y CLASS [ACEYX] INVESTOR CLASS [AAEPX] High Yield Bond Fund INSTITUTIONAL CLASS [AYBFX] Y CLASS [ACYYX] INVESTOR CLASS [AHYPX] Retirement Income and Appreciation Fund Y CLASS [ACRYX] INVESTOR CLASS [AANPX] Intermediate Bond Fund INSTITUTIONAL CLASS [AABDX] Y CLASS [ACTYX] INVESTOR CLASS [ABIPX] Short-Term Bond Fund INSTITUTIONAL CLASS [AASBX] Y CLASS [ACOYX] INVESTOR CLASS [AALPX] Treasury Inflation Protected Securities Fund INSTITUTIONAL CLASS [ATPIX] Y CLASS [ACUYX] INVESTOR CLASS [ABTPX] The Securities and Exchange Commission does not guarantee that the information in this prospectus or any other mutual fund’s prospectus is accurate or complete, nor does it judge the investment merits of the Fund.To state otherwise is a criminal offense. (AMERICAN BEACON FUNDS LOGO) Table of Contents Fund Summaries Balanced Fund 1 Large Cap Value Fund 6 Large Cap Growth Fund 10 Mid-Cap Value Fund 14 Small Cap Value Fund 18 International Equity Fund 22 Emerging Markets Fund 27 High Yield Bond Fund 32 Retirement Income and Appreciation Fund 37 Intermediate Bond Fund 42 Short-Term Bond Fund 47 Treasury Inflation Protected Securities Fund 51 Additional Information About the Funds 55 Additional Information About Investment Policies and Strategies 55 Additional Information About Investments 57 Additional Information About Risks 58 Additional Information About Performance Benchmarks 63 Fund Management 66 The Manager 66 The Sub-Advisors 67 Valuation of Shares 77 About Your Investment 77 Purchase and Redemption of Shares 77 General Policies 83 Frequent Trading and Market Timing 84 Distributions and Taxes 86 Additional Information 87 Distribution of Fund Shares 87 Portfolio Holdings 87 Delivery of Documents 88 Financial Highlights 88 Back Cover 112 i Prospectus American Beacon Balanced FundSM Investment Objective The Fund’s investment objective is income and capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Share classes Institutional Y Investor Advisor Management fees 0.23% 0.23% 0.23% 0.23% Distribution and/or service (12b-1) fees 0.00% 0.00% 0.00% 0.25% Other expenses 0.37% 0.47% 0.66% 0.61% Acquired Fund Fees and Expenses 0.01% 0.01% 0.01% 0.01% Total annual fund operating expenses1 0.61% 0.71% 0.90% 1.10% The Total Annual Fund Operating Expenses do not correlate to the ratio of expenses to average net assets provided in the Fund’s Financial Highlights table, which reflects the operating expenses of the Fund and does not include Acquired Fund Fees and Expenses. Example.This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Share classes 1 year 3 years 5 years 10 years Institutional Y Investor Advisor Portfolio Turnover.The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 57% of the average value of its portfolio. Principal Investment Strategies Ordinarily, between 50% and 70% of the Fund’s total assets are invested in equity securities and between 30% and 50% of the Fund’s total assets are invested in debt securities. The Fund’s equity investments may include common stocks, preferred stocks, securities convertible into common stocks, U.S.dollar-denominated American Depositary Receipts, and U.S. dollar-denominated foreign stocks traded on U.S. exchanges (collectively referred to as “stocks”).The Fund may invest in companies of all market capitalizations, including small- and mid- capitalization companies. The Manager allocates the assets of the Fund among different sub-advisors.The Manager believes that this strategy will help the Fund outperform other investment styles over the longer term while minimizing volatility and downside risk.The Fund’s assets are currently allocated among the Manager and three investment sub-advisors. Prospectus
